Dismissed by unpublished PER CURIAM opinion.
. Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Samuel H. Mwabira-Simera seeks to appeal the district court’s order denying his motions to quash subpoenas and for court appointed counsel. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2006); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Mwabira-Simera seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for lack of jurisdiction. We deny Mwabira-Simera’s motion for oral argument and grant Supervalu, Inc.’s motion to dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.